The opinion of the court was delivered July 16, 1856, by
Knox, J.
— We do not think that the facts, as reported by the auditor, require that the guardian should be charged with the judgment against Hall. There does not appear to have been that kind of negligence on the part of the guardian, in reference to the collection of this purpart, that would make him personally liable for the amount.
As to the exception in reference to the interest account. Where a guardian has money in his hands, which he is expected to retain for a term of years, it is his duty so to invest the amount that the interest will be received at least annually. And if this annual interest is sufficient to meet the payments which he is required to make for his ward, no part of the principal should be used for that purpose. If the interest exceeds the amount required for current expenses, the excess should be reinvested, and if it is less than the amount required for the ward’s support, the deficiency should be t.aken from the principal. Where money is received by a guardian, a reasonable time should be given for re-investment, and this court has repeatedly held that six months was not an unreasonable time to allow for such purpose. The commissions and charges of a guardian may be taken from time to time as they are earned. Where money is received by a guardian, which remains in his hands for several years, he ought not to be allowed interest on disbursements made by him, if the annual interest is equal to or greater than the disbursements. Interest is due annually, and if a guardian retains money belonging to his ward, instead of investing it, he ought to pay the interest annually.
From what has been said, it follows that the Orphans’ Court erred, in allowing the accountant interest on his payments. We are of opinion that the original report of the auditor was as favorable to the accountant as he had any right to expect. The disbursements were unequal to the interest of the fund in the hands pf the guardian, and therefore, in equity, should be considered as made from the interest and not from the principal.
Decree. — This appeal came on to be heard at Harrisburg, and was argued by counsel, and upon due consideration it was ordered and decreed, that the decree of the Orphans’ Court be reversed and set aside, and it is further ordered and decreed that the report of the auditor as first made be confirmed, which report finds the balance in the hands of the accountant, to be $505.94, the costs of this appeal to be paid by the appellee. ■